Citation Nr: 1215473	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected headaches.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from February 1977 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for headaches and assigned a 30 percent rating, effective from March 20, 2006.  The appellant appealed the initial 30 percent rating assigned, and the case was referred to the Board for appellate review.  When the case was previously before the Board in February 2011, the Board denied a rating in excess of 30 percent for the service-connected headaches.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued an order vacating the Board's denial of a rating in excess of 30 percent for the service-connected headaches, and remanded the matter to the Board for action in compliance with a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a new VA examination.

Service connection for headaches was granted in an April 2009 rating decision.  A 30 percent rating was assigned under Diagnostic Code 8100.  Under that code, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Further, the provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, in order to warrant a 50 percent rating under Diagnostic Code 8100, all of the conditions listed for a 50 percent rating under Diagnostic Code 8100 must be met. 

The Board notes that the terms "severe economic inadaptability" are not defined in VA law.  The Court has held that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-447.

The record reflects that the Veteran underwent a VA examination in April 2009.  The report of that examination indicates that the Veteran complained of weekly headaches during the past 12-month period.  He takes Tylenol as needed for the headaches.  Less than half of the headaches are prostrating and the usual duration of a headache is hours.  The examiner opined that the Veteran's tension/migraine headaches have no significant effects on his usual occupation or on his usual daily activities.

A September 2009 VA examination report notes that the Veteran was currently employed and that he had not lost any time during the last 12-month period.  

An October 2009 VA examination report reflects that the Veteran was currently employed as a part-time pastor and a part-time postal worker.  It was noted that during the last 12-month period the Veteran lost three weeks of work due to his shoulder and back conditions.

In October 2009, the Veteran's claims file was sent to another VA examiner who did not examine the Veteran, but provided an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  The opinion report recounts the Veteran's April 2009 complaints of weekly headaches, less than half of which are prostrating.  Then, the VA examiner opined, based upon the severity and frequency of the headaches, that it is likely that the headaches will interfere with employment and daily activities, but the headaches will not completely eliminate the Veteran's ability to be employed.

An August 2009 VA Form 21-8940, completed and submitted by the Veteran indicates that he last worked full time in 2006.  He indicated that he was currently working two hours a week in Christian ministry and eight hours a week as an alternate rural carrier at the U.S. Postal Service.  He indicated that these were both paid positions.

A September 2009 VA Form 21-4192, completed and submitted by the Veteran, indicates that he is employed two hours a week as a pulpit speaker at a church.  He indicated that he was currently employed and that he was entitled to sick leave pay.  However, he indicated that he had never used his sick leave pay entitlement.   

The Board finds that the evidence of record is insufficient to decide the claim.  Specifically, there is conflicting evidence of record regarding the impact the Veteran's headaches have on his ability to work.  Notably, the April 2009 VA examiner opined that the headaches have no significant effects on his usual occupation.  Yet, the October 2009 VA examiner, with the same information as the April 2009 VA examiner (in terms of the Veteran's complaints of duration, frequency, and severity of his headaches) opined that the headaches would interfere with employment but not render him unable to work.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of above, the Board is of the opinion that the VA examination reports of record are inadequate for the purposes of deciding the Veteran's claim and an additional VA examination is in order for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected headaches.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran receives medical treatment through the VA Healthcare System and the most recent treatment records in the claims file are from October 2009.  As such, up-to-date treatment records should be obtained.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA treatment records dating from October 2009 to the present, and associate them with the claims file.

2.  Thereafter, the RO/AMC must afforded the Veteran an appropriate VA examination to determine the current severity of his service-connected headaches, to include all current manifestations of the disability, and the frequency, duration, and severity of the headaches.  

The examiner should describe all manifestations and symptoms of the service-connected headaches.  The examiner should assess the severity of the headaches (to include whether any headache is prostrating or completely prostrating), the frequency of the headaches, and the duration of the headaches.  

A copy of the complete VA claims file must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

Finally, although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, and documentation from employers -- whether the Veteran's headaches are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected headaches.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected headaches upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In this case, the examiner elicit from the Veteran his employment history and current employment status.  Then, the examiner should provide a complete description of the effects of the service-connected headaches, to include any effects on employment (including the Veteran's inability to concentrate, or any other effects that his headaches may have on employment).

3.  The Veteran must be properly informed of his scheduled VA examination, and he should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655 (2011).  If the Veteran does not report for the examination, the claims folder should include clear documentation of his failure to report. 

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


